Allow me to join my colleagues in expressing my country’s deepest gratitude and appreciation to Secretary-General Ban Ki-moon for his sterling work.
This seventy-first session of the General Assembly is marked primarily by the high-level meeting on addressing large movements of refugees and migrants. The outcome document of this meeting, the New York Declaration for Refugees and Migrants (resolution 71/1), will spur us to work further to address the enormous movement of people, the likes of which we have not seen since the Second World War.
Last year, this gathering considered that migration had reached crisis levels. Today, we are increasingly realizing that this phenomenon is set to become a new normal that needs to be managed. Despite the difficult debates, discussions, stumbling blocks and widely divergent viewpoints, it is encouraging to see how far we have come and how much we have found that truly unites us, underpinned by the most fundamental principles of saving lives and upholding human dignity. Nevertheless, the proof of the pudding is in the eating. I must confess I am still concerned that all the soft words we have heard will be undermined by hard facts. Despite this, we owe it to everyone to give it a try.
We need to respond to this challenge, not with fear, not with dread, not by enclosing ourselves within walls, but with tenacity, conviction and compassion. This is what drives my country, time and again, to push for migration to be high on our agenda. Together with our European partners, and sometimes on our own, or almost, Malta has been working tirelessly to address the common concerns and challenges being presented. In that respect, our international efforts to address migrant smuggling and human trafficking through measures aimed at disrupting the business models of criminals, who harbour a total disregard for human life and profit from other people’s tragedies, are key. Though commendable, these efforts need to be stepped up. Information-sharing, improved implementation of national enforcement policies and stronger penalties to punish smugglers are essential dimensions of an effective response to this challenge.
I believe people-smugglers are in the same category as the worst type of criminals and must be treated as such. We should seriously consider a structure where traffickers are brought to justice before an international tribunal in order to drive home the message that we are looking at this tragedy not only from the humanitarian angle, which is appropriate, but also from the security perspective, and that profiting from human trafficking does not pay.
Malta believes that there is no such thing as a unilateral solution to migration. A global perspective is required. Closer cooperation among the countries of origin, transit and destination is essential and needed. This was the focus of the Valletta summit on migration, which we were proud to have host lasted November in Malta, when European and African leaders met to see what they can do together and for one another.
Having just participated in the General Assembly high-level summit, I am immensely pleased and encouraged to see that the New York Declaration and the spirit of the Valletta summit live on, at least in words and in intentions. Unfortunately, most follow- up actions still need to be implemented. As I have said previously, steps need to be taken now, especially by those countries that bear the moral responsibility for mass movements, either through their actions or their inaction.
The Somali-British poet Warsan Shire writes in her poem entitled “Home” that
“no one puts their children in a boat unless the water is safer than the land”.
My country’s vision is for a safe Mediterranean region that offers peace, wealth, stability and work.
The situation in the Middle East has a huge bearing on that of our region and of the entire world. It pains me to dwell on the fact that we are still absolutely nowhere near a solution in the context of the Middle East peace process. Malta is deeply concerned about the lack of progress towards a just and lasting peace in the region.
The humanitarian situation in Gaza remains dire. We call on all parties to change the political, security and economic structures, including the end of the closure and a full opening of the crossing points to assist Palestinians in Gaza in rebuilding their lives. On the other hand, Malta continues to believe that the State of Israel’s legitimate right to exist must not be called into question. We believe that Israelis have the right to live in peace within secure borders. With a clear view on the rights of the Israelis and Palestinians, my country continues to back initiatives aimed at rekindling the prospects for peace talks and for keeping the two- State solution alive. But in doing so we acknowledge that there is a need to create the right conditions for rebuilding trust as a means of bringing the two parties back to the negotiating table. To achieve this, both sides must take bold steps and refrain from all actions that undermine progress in the resumed peace talks. We support international efforts aimed at creating new dynamics around the peace process that would build upon other efforts towards a lasting solution, including the Arab Peace Initiative and the French initiative. We hope that there will be the right traction to create the conditions for a lasting and durable solution.
In our most immediate neighbourhood, Malta has supported, and will continue to support, its neighbour Tunisia towards stability and democracy. Despite facing serious challenges, Tunisia is gradually emerging as the first, albeit fragile, Arab democracy. But for it to succeed, it is important that the international community not abandon Tunisia at this critical juncture.
Yet while Tunisia offers hope, the overall picture in Libya continues to be bleak. I am afraid that I am one of the few speakers to have mentioned Libya. I must note the important, incremental positive developments. We have managed to come a considerable way since last December, and Malta commends and continues to support the hard work of the United Nations and the Secretary-General’s Special Representatives, including their unrelenting efforts and perseverance to improve the political setting for a stable and democratic Libya. We also welcome the recent adoption of resolution 2298 (2016), allowing for the destruction of the chemical weapons present in the country. That is a commendable effort aimed at reducing the risk of these weapons fall ing into the hands of extremists.
However, despite this progress, the situation remains fragile. The Libyan population needs a concretely functioning Government that addresses their basic needs — proper medication, food security and education. As neighbours, we stand by the Libyan people’s efforts to transform their country into a safe, democratic and unified State, with a reconciled people, where State authority and the rule of law are restored. I am certain that this is the dream of our Libyan friends themselves. We reiterate the need to remain supportive of the Libyan Peace Accord and the Presidency Council and to respect Libyan sovereignty and take into account Libyan ownership.
This has been a year of atrocious terrorist acts against innocent victims. Bystanders — men, women and children — have been killed while going about their daily lives, going to work, taking a stroll, eating with family and praying. This year has seen a rise in the spread of a culture of violence and death that is spanning continents and hurting people of every gender, race and creed. No religion or belief in discrimination can ever be a defensible cause for maiming, terrorizing or killing others.
A global society that is truly determined to counter all facets of terrorism must rise above prescriptive pronouncements and take action. In that regard, Malta believes that the United Nations is central to the global fight against terrorism. As host to the International Institute for Justice and the Rule of Law, Malta believes that the most effective way to counter terrorism is by empowering the rule of law and strengthening the judiciary in States where terrorist activity is gaining ground. This is what this centre is doing, without much fanfare, each and every day.
All of these aspects are priority areas for Malta, which is currently Chair-in-Office of the Commonwealth of Nations and is looking forward to holding the presidency of the Council of the European Union during the first half of next year. As we near this milestone in our political history, Malta continues to successfully broaden its foreign-policy focus. While our neighbourhood will naturally remain among the leading priorities for the months and years to come, our country seeks to intensify its outreach to other regions and countries that present potential for further exchanges. The overriding driving force of our global perspective is oriented towards dialogue and mutual understanding — a vocation to which Malta has genuinely adhered for decades.
As I have suggested previously, Malta is deeply committed to Euro-Mediterranean dialogue and cooperation, inspired by our long-lasting policy, forged by former Prime Minister Dom Mintoff, based on the principle that there can be no peace and security in Europe without peace and security in the Mediterranean. We believe that this principle was never more true than today and that it can be broadened to say that there can be no peace and security, not just in Europe but in the world, without peace and security in the Mediterranean. This vision will be a primary driving force behind Malta’s presidency of the Council of the European Union. Countries bordering the southern Mediterranean shores are facing serious challenges, ranging from conflict to terrorism to extremism and radicalization. These are all challenges that cannot be addressed by individual countries and which require concerted resolve and action.
Apart from ensuring ownership of this cause by all stakeholders in the region, Malta will also promote the fostering of better synergies among regional Mediterranean mechanisms — including the Five+Five, the Union for the Mediterranean and the Anna Lindh Foundation — to address threats and achieve shared goals. Furthermore, the Maltese presidency of the European Council will endeavour to continue strengthening relations with the League of Arab States with the aim of consolidating institutions and achieving better relations. We will also continue to actively support the revitalization of relations with the Gulf States and the Gulf Cooperation Council, which would also serve as another opportunity to step up multilevel regional cooperation with the European Union.
Over the past 70 years, the United Nations has strived to work together to achieve peace, security, development and human rights. In spite of the atrocities we have witnessed in past years, we must continue to hold onto these principles. We must not allow fear to be the driving, and at times paralysing, force. We must continue to keep in mind the larger picture and recognize that our diversity is our strength, that to understand each other fortifies our progress and that one people’s concerns are collectively our concerns. Malta will continue to play its part within the Organization to contribute, support and advance its initiatives and to foster new ones for the common good.
